DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 17, 18, and 38 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by U. S. Publication No. 2013/0303893 to Duindam et al.
Regarding Claim 1, 18, and 38, Duindam teaches a device, comprising: an instrument usable to collect location data for one or more passageways (para 0053 teaches location data of passageways); and one or more processors coupled to the instrument; wherein the one or more processors are configured to: organize a plurality of points within the location data based on a corresponding insertion depth of the instrument when each of the plurality of points is collected (figs. 2, 5a-d, 6, 8, and 10 teaches plurality of points is collected); create a passageway tree based on the organized points (figs. 5a-d, 6, 8, and 10 teaches a passageway tree being created); identify at least three non-collinear landmark locations within the passageway tree (figs. 5a-d, 6, 8, and 10 teaches plurality of points is collected); create a seed transformation between one or more of the at least three non- collinear landmark locations and corresponding model locations in model data (para 054-059 teaches models with location data); and register, using the seed transformation, the plurality of points to the model data for the one or more passageways ((figs. 5a-d, 6, 8, and 10 and para 054-059 teaches models to generate passageway).  
Regarding Claim 2, Duindam teaches that the instrument is a flexible catheter comprising a shape sensor, wherein the location data is provided by the shape sensor (para 042 teaches a shape sensor).  
Regarding Claim 3, Duindam teaches that the shape sensor is a fiber optic shape sensor (para 042 teaches fiber optic shape sensor).  
Regarding Claim 4, Duindam teaches a tracking sensor coupled to the instrument (para 037 teaches a tracked instrument).  
Regarding Claim 17, Duindam teaches that the passageways correspond to airways of lungs (figs. 3a and 3b teaches the passage way is airways of lungs).  

Allowable Subject Matter
Claims 5-16 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the closest prior art of record are U. S. Publication No. 2013/0303893 to Duindam et al.; U. S. Publication No. 2014/0343416 to Panescu et al.; and U. S. Publication No. 2012/0289777 to Chopra et al. none of the prior art alone or in combination teaches the specific limitation “to create the passageway tree the one or more processors are further configured to: iterate through the plurality of points in descending order of insertion depth; and  44WO 2018/144698PCT/US2018/016390 create parent-child relationships between nodes of the passageway tree corresponding to the points based on distances between the points”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793